Citation Nr: 1510780	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Esquire



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file currently resides with the Winston-Salem, North Carolina RO.

A hearing was requested, and was scheduled before the Board for August 2012.  Subsequently, the Veteran withdrew his request for a hearing in a July 2012 communication.

In October 2012, the Board reopened the issues on appeal and remanded them for further development, to include a VA examination.  Thereafter, the RO provided the requisite notice and provided a VA examination, in compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitled to an increased rating for posttraumatic stress disorder and TDIU have been raised by the record in August 2013, June 2014, and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A skin disorder was not manifest during service or within one year of separation, and is not otherwise related to service.

2.  Pes planus was not manifest during service and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.03, 3.307, 3.309 (2014).

2.  Pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was initially satisfied by a February 2008 letter sent to the Veteran prior to adjudication by the RO, and by a May 2008 letter notifying the Veteran of the RO's rating decision.  In addition, the Veteran was notified of the Board's October 2012 decision regarding his claims on appeal, and in March 2013, the RO mailed the Veteran a letter informing him of the type of evidence needed to substantiate his claims for service connection.  The claim was last adjudicated in May 2014, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.  Thereafter, in July 2014, the Veteran submitted a "VCAA Notice Response" form indicating that he had no additional evidence he wished to submit, and requesting immediate review by the Board.

The Board does note that in November 2014, the RO sent the Veteran a letter incorrectly characterizing the status of his claims on appeal.  However, in light of the Veteran's receipt of the October 2012 Board decision, the March 2013 VCAA notice letter, and the May 2014 Supplemental Statement of the Case, and in light of his July 2014 communication indicating that he had no additional evidence to submit in connection with his claims, the Board finds that VCAA notice requirements have been met and the error is not prejudicial to the Veteran.  See id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Service treatment records, post-service VA medical records, service personnel records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, the RO requested from the Social Security Administration medical records relating to the Veteran, and in November 2014 the Social Security Administration responded with a formal finding that no such records exist.

VA has also afforded the Veteran a medical examination in connection with his claims, in August 2013, and the report from this examination contained thorough and detailed findings which included an in-person examination and consideration of the Veteran's service treatment records and medical history, as well as the Veteran's lay statements.  The Board finds that the examination was adequate and additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

The Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim herein.  There is no additional evidence to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran avers, first, that he is entitled to service connection for a skin disorder that he claims was incurred due to herbicide and chemical exposure in Vietnam.  Second, the Veteran contends that he is entitled to service connection for pes planus.  For the following reasons, the Board finds that service connection is not warranted for either disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, such as malignant tumors, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other disorder for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010).
Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Skin Disorder

The Veteran contends that he developed a skin disorder while serving in Vietnam during the Vietnam War.  In his July 2004 claim for service connection, he indicated that he was exposed to Agent Orange during service.  He has also averred that he handled chemicals in service.

Service treatment records reveal no complaints of or treatments for skin disorders in service, and service personnel records do not indicate exposure to chemicals as part of his routine duties as an engineer equipment mechanic.  The Veteran's April 1968 induction examination revealed normal skin, and the July 1970 separation examination likewise showed that his skin was normal.  No other symptoms or complaints related to skin problems were noted in service.

In October 2004, the Veteran reported in a statement that he had a "rash."  Subsequently, in March 2005, VA treatment notes show that he was assessed with eczema of the hands and was treated with triamcinolone cream.  (Onychomycosis of the thumbs and index fingers was also noted, and a separate claim of entitlement to service connection for a "nail condition" was adjudicated in a June 2005 rating decision.)  In a July 2006 treatment note, eczema of the hands and alongside the lower left chest wall was observed, and a September 2007 treatment note confirmed eczema in the same areas.  At that time, it was noted that the Veteran was using topical cream for his skin problems.  In October 2007, he submitted a statement indicating that he had a rash on "various spots on [his] body."

In August 2008, October 2008, and June 2009, VA treatment notes confirmed a history of eczema of the hands and alongside the lower left chest wall.  In a September 2009 primary care visit, dry skin was noted, and increased pigmentation in the left side of the abdomen was observed.  A possible diagnosis of tinea versicolor was noted.

In November 2009, an Agent Orange examination was performed.  The Veteran stated that while serving in Vietnam he handled pesticides and barrels of chemicals, and that he loaded helicopters with herbicides and ammunition.  On examination, there was hyperpigmentation on the left upper quadrant and left flank.  However, no assessment of skin disease was noted.

A June 2012 primary care note indicated complaints of a rash on the face and forehead, which had been present for three weeks.  On examination, raised bumps were observed but there were no signs and symptoms of infection.  Thereafter, a July 2012 dermatology clinic note indicated that the Veteran complained of a rash on his abdomen since the Vietnam War.  He stated that the rash was itchy and that he had previously been given a cream for the rash.  He also reported having a "couple" nodules on his elbows.  On examination, hyperpigmented lichenified plaque was observed on the left lateral abdomen and right lower anterior abdomen.  In addition, hyperpigmented nodules were noted on both elbows.  The impression was possible lichen simplex chronicus, however the examiner noted that other diagnoses were possible and that the Veteran would be reevaluated if there was no improvement.

In a January 2013 dermatology clinic visit, the Veteran complained of a rash on his abdomen, buttocks, and groin.  The examiner noted that there had been some improvements since his previous visit in July 2012.  On examination, hyperpigmented lichenified plaque of the left lower quadrant of the abdomen was observed with areas of hyperpigmentation of the buttocks bilaterally also noted.

In February 2013, a biopsy was performed, and hyperkeratosis with a papillary appearance was noted.  In addition, mild pervasive chronic inflammation was noted, with no significant lichenoid infiltrate or epidermotropism.  There was no indication of T-cell lymphoma.  In April 2013, a dermatology consult confirmed a diagnosis of "benign keratosis."  On examination, the Veteran once again exhibited hyperpigmentation on the buttocks and left lower quadrant of the abdomen.  The examiner noted that the symptoms were "more resemblant of psoriasis today than in the past."

In July 2013, a follow-up dermatology clinic visit indicated hyperpigmentation in the same areas.  In addition, the Veteran complained of a rash on the tip of his nose, which had been ongoing for about two months.  On examination, erythematous papules on the nose and cheeks were observed, as well as hyperpigmentation on the abdomen and buttocks areas, and the impression as a whole was an unclear skin disorder possibly encompassing morphea, psoriasis, or mycosis fungoides.  (The examiner did note, however, that the February 2013 biopsy was negative for mycosis fungoides.)  Rosacea was also indicated as the cause of the nose and face papules.

In August 2013, a VA examination was performed.  The Veteran reported having a persistent red rash since Vietnam that was treated with topical cream or ointment.  On examination, there was no scarring of the head, face, or neck; no malignant skin neoplasms; and no systemic manifestations (such as fever, weight loss, or hypoproteinemia) associated with skin diseases.  Eczema was observed on less than 5 percent of the Veteran's total body area.  No other pertinent physical findings were noted.  In summary, the examiner noted that the Veteran had a diagnosis of eczema from 2007, and that he current had a "mild eczematous-like dermatitis which is not chloracne," but which did not have a clear diagnosis.  Following the in-person examination and review of the Veteran's claims file, the examiner then opined that the Veteran's skin disorder was "less likely as not caused by or the result of [military service] in Vietnam and/or chloracne."  By way of explanation, the examiner reasoned that there was no documentation of skin problems during service, and no diagnosis of chloracne, either during or after service.  The examiner further noted that the Veteran had been diagnosed with an eczematous rash since 2007, more than 36 years after his separation from service, and there was "no clear evidence" that the skin disorder "is associated with Viet Nam exposure."

At the outset, the Board notes that, since the Veteran served in Vietnam and is presumed to have been exposed to herbicides, service connection may be granted if chloracne or other acneform diseases were manifest within one year of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, however, no skin diseases, including chloracne, were noted or identified during service or within one year of separation, and the Veteran has not alleged that chloracne manifested during this period.  Moreover, post-service VA treatment records show no treatment or history of chloracne, and in fact the evidence of record (in particular, the August 2013 VA examination) demonstrates that the Veteran has never had chloracne.  The Board acknowledges that the Veteran served in Vietnam and that his VA medical records reflect a history of various skin complaints.  However, the presumptions relating to herbicide exposure are limited to chloracne and other acneform diseases, and do not encompass all skin disorders.  As the Veteran has not been shown to have chloracne or another acneform disease at any point, the provisions of 38 C.F.R. § 3.309(e) are not applicable, and his claim for presumptive service connection due to herbicide exposure must fail.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In addition, the medical evidence of record demonstrates no direct causal link between the Veteran's current skin disorder and service.  Service treatment records are negative for skin complaints or treatment, and post-service medical records reflect an initial complaint for a rash in 2004, more than 33 years after his discharge from service.  Subsequently, VA treatment notes (including numerous dermatology clinic notes) demonstrate continued treatment for eczema and hyperpigmentation beginning in the mid-2000s, with no evidence of a link to service aside from the Veteran's allegations.  Most significantly, the August 2013 VA examination report concluded that it was less likely as not that the Veteran's skin disorder was linked to service, even noting in its rationale that the Veteran complained of exposure to various harmful substances while in Vietnam.  As the August 2013 VA examiner's opinion was based on a review of the claims file, an in-person examination, and a logical rationale linking the data and medical history, the Board finds it to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In sum, the medical evidence of record demonstrates a remote, post-service onset of skin problems.

The Board further finds that the weight of the evidence (discussed above) outweighs the Veteran's claim that he has had a skin rash since serving in Vietnam.  As previously noted, the medical evidence of record reflects that a clinical evaluation of the Veteran's skin was normal at separation, and the August 2013 VA examination provided a reasoned opinion that his skin disorder was not related to service.  This competent, credible evidence weighs against the Veteran's otherwise uncorroborated claim.  In addition, the Veteran's initial complaint regarding his skin problems was in 2004, more than 33 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a substantial length of time between discharge from active service and the objective documentation of a claimed disability is a factor which, though not dispositive, weighs against a claim).  Lastly, to the extent that the Veteran has alleged a nexus between his skin disorder and service, the Board notes that while he is competent to report the onset of symptoms within his personal observation (such as a rash), mere lay testimony is not competent to establish a nexus between in-service herbicide or chemical exposure and a current skin condition.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge or training); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Finally, the Board notes that service treatment records show no evidence of a chronic skin disorder or associated manifestations sufficient to identify the disease entity which would justify a finding of service connection under 38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In fact, none of the chronic diseases enumerated in 38 C.F.R. § 3.309(a), such as malignant skin tumors, have been demonstrated in the Veteran's post-service medical history.  Specifically, a February 2013 biopsy revealed no evidence of T-cell lymphoma, and the August 2013 VA examination demonstrated no malignant skin neoplasms.  Moreover, as noted above, the first indication of skin-related symptoms was in 2004, more than 33 years after the Veteran's discharge from active duty, and thus continuity of symptomatology since service has not been shown.  Accordingly, presumptive service connection for chronic diseases is not warranted.

In sum, the evidence deemed most probative by the Board demonstrates that there is no link between the Veteran's skin disorder and service, on either a presumptive or a direct basis.  Rather, the evidence of record demonstrates a remote post-service onset of skin symptoms which are unrelated to service.  Consequently, service connection for a skin disorder is not warranted.

Pes Planus

The Veteran somewhat vaguely contends that he is entitled to service connection for pes planus.  Specifically, in an October 2004 communication, he stated that his "feet became flat from boots," thereafter filing a claim for service connection.  For the reasons discussed below, the Board has determined that service connection is not warranted.

At the outset, the Board notes that pes planus was not noted at his April 1968 induction examination.  Consequently, the presumption of soundness applies.  See 38 C.F.R. § 3.304.

Service treatment records reveal no complaints of or treatments for foot problems in service.  The April 1968 induction examination indicated that the Veteran's feet were normal, and at separation, in July 1970, an examination likewise demonstrated normal feet.  No other symptoms, complaints, or treatment related to foot problems were noted in service.

Post-service VA medical records show that in March 2005, the Veteran reported experiencing aching, shooting pain in both feet for the past year.  At that time, a history of pes planus was noted, and the examiner indicated that the Veteran "had flat feet" and bilateral foot pain, but no clarifying remarks were provided regarding etiology or date of onset.  In a July 2006 podiatry consult, the Veteran reported having a three-year history of bilateral foot pain, which he stated had gotten gradually worse.  However, he also stated that his foot pain "progressed while deployed," without reconciling the inconsistency between this statement and his previous statement that his foot pain began three years before.  On examination, pain on range of motion was observed, and an assessment of bilateral hallux limitus was noted.  No assessment with regard to the etiology of his foot pain was provided.

In September 2009, the Veteran again sought treatment for bilateral pes planus, which he claimed caused him pain when walking for long distances.  A history of flat feet was confirmed.  Thereafter, an October 2009 podiatry consult revealed abnormal pronation with a history of flat foot and associated foot pain.  Custom orthotics were provided.  Again, however, no opinion or findings as to the etiology of his pes planus were obtained.

In August 2013, a VA examination was performed.  After reviewing the Veteran's claims file, the examiner noted that, according to the Veteran, he had been diagnosed with bilateral pes planus in approximately 2001, and had been prescribed inserts.  The examiner observed that there was no history of pes planus or foot trouble of any kind in the service treatment records.  On examination, there was pain in both feet with swelling in the left foot.  In addition, inward bowing of the Achilles' tendon was noted bilaterally.  No functional impairment was observed.  By way of explanation, the examiner opined that the Veteran's pes planus was less likely as not caused by or a result of service.  In support of this conclusion, the examiner noted, first, that the July 1970 separation examination was negative for foot problems, and second, that the Veteran himself asserted that his bilateral foot symptoms began around 2001, more than 30 years after discharge.  In addition, post-service VA medical records demonstrated that pes planus was first documented in 2007, more than 36 years after discharge.  Consequently, the examiner stated that there was "[n]o evidence to support that flat feet or symptomatic foot problem[s] are related to [service]."

As an initial matter, the Board finds that the VA examiner's opinion is entitled to substantial probative weight, as it was based on an accurate review of the pertinent medical history and an in-person examination, and is not controverted by any credible medical or lay evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 301.  After weighing all of the evidence, the Board finds that the Veteran's foot problems, to include pes planus, were not incurred in service and are not linked to service.  Significantly, the Veteran has never specifically alleged that he incurred pes planus (or another foot disorder) in service.  Rather, the medical evidence of record reflects his belief that his foot symptoms began sometime in the early 2000s.  In this regard, the Board is aware of the Veteran's October 2004 statement in which he vaguely asserted a link between pes planus and wearing boots, as well as his statement during the July 2006 podiatry consult that his foot problems had "progressed while deployed."  Nevertheless, the Veteran's numerous other assertions (discussed above) that his bilateral foot pain and related symptomatology began sometime in the early- to mid-2000s, coupled with the medical evidence of record, demonstrates that his foot disorder was incurred, not during service, but more than 30 years after his discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  The Board further notes that the lengthy time period between the Veteran's discharge and the first documented evidence of foot problems, while not dispositive, weighs against his claim.  See Maxson, 230 F.3d at 1333.  As the Veteran has not provided any additional evidence of a link to service, service connection for pes planus is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Service connection for pes planus is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


